Citation Nr: 1707379	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-37 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability (claimed as a torn rotator cuff).

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity peripheral neuropathy and radiculopathy.

4.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity peripheral neuropathy and radiculopathy.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 1, 2007, to include on an extraschedular basis.




REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1981 to December 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In May 2016, the Board noted that at the Veteran's January 2016 hearing, he raised the issues of entitlement to service connection for a left hip disability, to include as secondary to degenerative disc disease of the lumbar spine, and whether new and material evidence was received to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical spine.  Because the Board lacked jurisdiction to adjudicate these issues in the first instance, it referred them to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).  Although referred by the Board in May 2016, the AOJ has failed to take any action thus far.

The Veteran is advised that his statements at his January 2016 hearing do not meet the standards of an intent to file under 38 C.F.R. § 3.155(b) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  The Board recognizes that the Veteran filed an intent to file a claim in October 2016; however, he did not specify in that form nor has he clarified since then the specific benefit(s) he is seeking.


REMAND

When this case was previously before the Board in May 2016, it was remanded for further development and adjudicative action.  Although the Board regrets the further delay, an additional remand is required in order to completely and fairly decide the Veteran's claim.

In May 2016, the Board remanded the Veteran's claim to obtain his complete Social Security Administration (SSA) disability records, obtain outstanding VA treatment records, and to provide the Veteran with VA examinations.  Outstanding VA treatment records were obtained and associated with the evidence of record before the Board.

The AOJ received SSA disability records in July 2016, associated them with the evidence of record, and readjudicated the Veteran's claim in a September 2016 Supplemental Statement of the Case noting that the Veteran was found to be disabled by SSA due to a mood disorder and not a back disability.  However, the SSA records which were associated with the record and which were considered in readjudicating the Veteran's claims pertained to a different veteran; these records have since been moved to the appropriate veteran's electronic claims file.  In the instant claim, the Veteran has informed VA that SSA found him to be completely unemployable due to his back disability.  Accordingly, on remand the correct SSA records must be obtained and associated with the evidence of record before the Board.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (holding that where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records).

On remand, the Veteran was provided with a June 2016 VA examination to determine the etiology of his left shoulder disability.  Although the Veteran has claimed to be unemployable due to his service-connected lumbar spine, the record reflects he previously worked as a cook, which certainly requires use of his upper extremities.  Given that the outstanding SSA records may contain evidence relevant to this claim, upon receipt of these records, following receipt of these outstanding records, an addendum medical opinion must be obtained regarding the etiology of the Veteran's left shoulder disability.  The Board notes that in its previous remand it requested that the examiner determine whether the Veteran's current left shoulder disability was incurred in or aggravated by service.  While the Veteran reported left shoulder pain on his entrance medical history form, his left shoulder was found to be normal at his entrance examination, and therefore, he is presumed to have been in sound condition upon entry to service.  See 38 C.F.R. § 3.304(b) (2016).  The evidence does not demonstrate that there is any clear and unmistakable (obvious or manifest) evidence that demonstrates the Veteran had a left shoulder injury prior to entrance to service.  See id.  Accordingly, the new opinion on direct service connection need only consider whether the Veteran's current left shoulder disability was incurred in or caused by his active service.  Given that the Veteran has also alleged that his left shoulder disability is due to his service-connected right shoulder disability, a new opinion considering any SSA records received must also address this contention. 

The Veteran was also provided with a June 2016 VA examination to evaluate the severity of his service-connected lumbar spine disability.  The examiner was instructed to document range of motion testing as well as the points at which the Veteran demonstrated objective evidence of pain on movement.  The range of motion testing documented by the examiner is internally inconsistent and therefore, a new examination is required.  For example, the examiner found that the Veteran's forward flexion was limited to between 15 and 50 degrees and that his extension was limited to between 15 and 10 degrees.  The flexion measurement documented implies that the Veteran was unable to stand up straight and forward flex to 15 degrees but that he was simultaneously able to flex between 15 and 50 degrees.  The extension measurement implies that the Veteran was unable to stand up straight and extend his spine backward to 10 degrees but that he was able to extend his spine between 10 and 15 degrees.  Clearly, these measurements are incongruent.  Accordingly, on remand, the Veteran must be afforded a new VA examination to determine the current severity of his service-connected lumbar spine disability.

The Board notes that VA has determined that the Veteran is entitled to TDIU beginning December 1, 2007.  Throughout the appeal period, to include prior to December 1, 2007, the Veteran has indicated that he has been unable to work due to his service-connected back disability, to include as due to medication for his back.  Specifically, he has indicated that he ceased working full time in April 2007 and that he only worked part time from June to October 2007 because of his back disability.  Accordingly, the issue of entitlement to TDIU prior to December 1, 2007, is before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record).  Currently, the Veteran does not meet the schedular criteria for entitlement to TDIU prior to December 1, 2007.  See 38 C.F.R. § 4.16.  On remand, if he continues not to meet the schedular criteria prior to that date, his claim must be referred to the Director of Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis.  See id.

Finally, while this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from June 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the evidence of record all outstanding VA treatment records dated June 2016 to the present.

2.  Request, directly from SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for such determination.  All attempts to fulfill this development must be documented in the claims file.  If the search for these records is negative, the AOJ must document all search efforts in a Formal Finding of Unavailability Memorandum and must associate this memorandum with the evidence of record.  Additionally, the Veteran and his representative must be notified in writing.

3.  Obtain addendum medical opinions from the medical professional who conducted the June 2016 VA shoulder examination.  The medical professional is informed that although the Veteran reported left shoulder soreness at entrance to service, his left shoulder was normal on examination.  Therefore, the medical professional must presume the Veteran was in sound condition and did not have a preexisting left shoulder disability on entry to active duty service.

Following a thorough review of the record, the medical professional must state:

* Whether it is at least as likely as not (50 percent probability or higher) that any left shoulder disability found was incurred in or caused by the Veteran's active duty service, to include as due to a documented July 1988 left shoulder injury.

* Whether it is at least as likely as not (50 percent probability or higher) that any left shoulder disability found was caused or aggravated by the Veteran's service-connected right shoulder disability.

A complete rationale for any opinion provided is requested.  The medical professional is advised that the Veteran is competent to report his symptoms and history and that such reports must be specifically acknowledged and considered in formulating any opinions.  If the medical professional rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the medical professional is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

If the June 2016 VA examiner is unavailable, another medical professional may provide the requested opinions.  A new examination is only required if the medical professional providing the opinions finds one is necessary.

4.  Afford the Veteran a VA examination to determine the nature, extent, and severity of his lumbar spine disability.  The examiner must review the Veteran's claims file.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

The examiner must document all manifestations of the Veteran's lumbar spine disability using the most recent version of the Disability Benefits Questionnaire pertaining to the lumbar spine.  The examiner should document, in degrees, the results of all required range of motion testing.  The examiner should also document the point, in degrees, at which pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability, or coordination.

If the examiner is unable to provide any opinion without resort to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

6.  Then, the Veteran's claims should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  If the Veteran continues to not meet the schedular criteria for entitlement to TDIU prior to December 1, 2007, his claim must be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

